Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 8, 2022

                                       No. 04-22-00121-CV

                           IN THE INTEREST OF D.R.T.S., a child,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-02206
                          Honorable Kimberly Burley, Judge Presiding


                                          ORDER
        On February 22, 2022, appellant filed a notice of appeal stating her intent to appeal a
final decree of termination signed “on or about February 11, 2022.” The clerk’s record, which
was filed on March 7, 2022, does not contain an order terminating appellant’s parental rights. In
response to this court’s inquiry, the district clerk’s office confirmed that it had not yet received a
signed order from the trial court.

         “[A]n appeal may be prosecuted only from a final judgment.” Ne. Indep. Sch. Dist. v.
Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because no final order has been entered in the
underlying case, we ORDER appellant to show cause in writing by March 18, 2022 why this
appeal should not be dismissed for lack of jurisdiction. If appellant fails to satisfactorily respond
within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c). If a
supplemental clerk’s record is required to establish this court’s jurisdiction, appellant must ask
the trial court clerk to prepare one and must notify the clerk of this court that such a request was
made. All deadlines in this matter are suspended until further order of the court.


                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court